DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response filed 12/1/2021.
Claims 1, 4-7, 9, 11-13, 15, 19, 22-25, 27, and 29 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 3-8, filed 12/1/2021, with respect to the rejection of the claims under 35 U.S.C. 103 but they are not persuasive.  On page 3, Applicant summarizes the claim rejections and indicates disagreement.  On pages 3-4, Applicant summarizes portions of the claims.  On pages 4-5, Applicant discusses the Tu reference and notes that, as indicated in the previous rejection, Tu does not disclose the limitation that the side information comprises an indication that one or more resources used by the second wireless device were scheduled by a network node using centralized resource allocation.  On pages 5-6, Applicant then discusses the Xue reference, which was cited in part for disclosing this limitation in the previous rejection.  Applicant discusses the cited portions of Xue and argues that Xue merely discloses a parameter indicating a mode of operation.  Applicant suggests that this is not the same as an indication that one or more resources are schedule by a network node using centralized resource allocation.  Examiner respectfully disagrees.  As indicated in the previous rejection, mode 1 and mode 2 are different modes of resource scheduling.  As noted in paragraphs 0311-0318 of Kim, mode 1 is a centralized scheduling 
On page 6, Applicant then argues that the references do not disclose that the side information is part of the physical layer control information.  Applicant argues that not all information transmitted using the physical layer is physical layer control information.  Examiner respectfully disagrees.  As noted by the Applicant, Kim explicitly indicates that the SA is transmitted “via a physical sidelink control channel (PDCCH)”.  Clearly, the information in message transmitted “via” the physical sidelink control channel are processed by the physical layer and are thus reasonably interpreted to be part of the physical layer control information.  If Applicant believes there are patentable differences between the prior art and the present application regarding the physical layer control information, Examiner recommends amending this part of the claim to more clearly define these differences.  
On pages 6-8, Applicant argues that the dependent claims do not disclose the allegedly missing limitations from the rejection of the independent claims.  For reasons similar to those stated above, Examiner respectfully disagrees.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 7, 11-13, 15, 19, 22, 24, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0044729 to Tu et al in view of U.S. Patent Application Publication 2017/0245313 to Kim et al in view of U.S. Patent Application Publication 2015/0327315 to Xue et al and U.S. Patent Application Publication 2017/0367059 to Park et al.

Regarding claim 1:
Tu discloses a method in a first wireless device, comprising: 
obtaining first side information for a second wireless device, the first side information comprising information about a resource allocation scheme used by the second wireless device ; 
determining, based at least in part on the first side information, one or more characteristics of the resource allocation scheme used by the second wireless device (disclosed throughout; as indicated in paragraphs 0053, 0055, and 0056, for example, the receive WTRU determines one or more characteristics of the resource allocation scheme used by the second device (the transmit WTRU); for example, the receive WTRU may determine a set of base patterns used for transmitting by the transmit WTRU); 
adapting a transmitter behavior of the first wireless device based on the determined one or more characteristics of the resource allocation scheme used by the second wireless device (disclosed throughout; as indicated in paragraphs 0072, 0106, 0125, and 0126, for example, the first WTRU selects base patterns on which to transmit based on information from the measurements or SA of other WTRUs; the WTRU determines base patterns that are time-orthogonal to the patterns in use); and 
transmitting second side information to at least the second wireless device, the second side information comprising information about a resource allocation scheme used by the first wireless device (disclosed throughout; the first (receive) WTRU, once identifying the base pattern to use for transmission, performs the role of a transmit WTRU and transmits an SA indicating the base pattern to be used; see paragraphs 0053, 0055, and 0056, for example); 
the first side information comprising an indication that the second wireless device uses a resource pattern of a pre-defined set of resource patterns of a plurality of predefined sets of resource patterns (disclosed throughout; as indicated in paragraph 0056, for example, the ; 
each pre-defined set of resource patterns of the plurality of pre-defined sets of resource patterns comprising a different subset of all resource patterns available for use by the second wireless device (disclosed throughout; as indicated in paragraph 0056, for example, a transmitting WTRU is configured with one subset of base patterns, which is different from a subset assigned to other transmit WTRUs); 
determining, based at least in part on the first side information, the one or more characteristics of the resource allocation scheme used by the second wireless device comprises predicting resources to be used by the second wireless device at a future time instance based on the resource pattern (disclosed throughout; the base patterns suggest future resource use (according to the pattern); see paragraphs 0053, 0055, and 0104, for example, which describe that the pattern indicates future resource usage; the receive WTRU then predicts that the resources will be used by the second wireless device and schedules its own resources accordingly); and
adapting the transmitter behavior of the first wireless device based on the determined one or more characteristics of the resource allocation scheme used by the second wireless device comprises avoiding transmitting on resources that would interfere with one or more resources (disclosed throughout; see paragraphs 0125-0126, for example, which disclose that the WTRUs attempt to select time-orthogonal patterns relative to other WTRUs which will be transmitting in the future and based on the information received in the SA; these time-orthogonal patterns avoid the resources to be used by other WTRUs).
determining that one or more resources used by the second wireless device were scheduled by a network node using centralized resource allocation or the limitation that the adapting step comprises avoiding transmitting on resources that would interfere with one or more resources scheduled by the network node using centralized resource allocation.  However, Kim discloses two different D2D modes in paragraphs 0311-0318, mode 1 and mode 2.  Mode 1 is a centralized resource allocation scheme where the base station schedules the D2D resources and mode 2 is a distributed scheme where the UE selects the D2D resources.  Both modes are useful for different reasons.  For example, mode 1 is useful when a UE is within coverage of a base station to enable the network to manage the resource allocation and mode 2 is useful for a UE that is out of coverage to enable the UE to still communicate despite the distance from the network.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tu to utilize the two modes.  In such a combination, the UEs in coverage will utilize a centralized resource allocation scheme (mode 1), and the resource allocation indicated in the SA will be resources scheduled using this centralized scheme.  The rationale for doing so would have been to provide resource-scheduling flexibility by utilizing both mode 1 and mode 2 in the network for UEs in and out of coverage, respectively.  
Tu does not explicitly disclose the limitation that the information also comprises an indication that one or more resources used by the second wireless device were scheduled by a network node using centralized resource allocation, the first side information being part of physical layer control information.  However, Xue is similar to Tu and Kim in describing 
To the extent that Tu, modified, does not explicitly indicate that the sidelink is used for “V2x” communications and that the information is multiplexed with a V2x message, this is known in the art.  Consider Park, for example, which discloses in paragraphs 0295-0296 that D2D includes V2X communication.  Further, in paragraph 0184, for example, Park further indicates that sidelink control information and/or scheduling assignment (SA) may be transmitted in a physical control channel such as the PSCCH.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tu, modified, to utilize the D2D transmissions for V2X communications as suggested by Park.  The rationale for doing so would have been to enable vehicles to exchange safety (and other) information with other nearby vehicles, pedestrians, and others.  

12: 
Tu discloses a method in a second wireless device, comprising: 
determining a resource allocation scheme used by the second wireless device (disclosed throughout; as indicated in paragraph 0056, the second (transmit) WTRU selects a base pattern from a subset of patterns); 
generating first side information, the first side information comprising information about the resource allocation scheme used by the second wireless device and indicating resources to be used by the second wireless device at a future time instance (disclosed throughout; a second wireless device (such as the transmit WTRU) generates information such as a scheduling assignment (SA) to transmit to first wireless device (the receive WTRU); see paragraphs 0053, 0055, and 0056, for example; the base patterns suggest future resource use (according to the pattern); see paragraphs 0053, 0055, and 0104, for example, which describe that the pattern indicates future resource usage); 
transmitting the first side information to at least a first wireless device (disclosed throughout; a second wireless device (such as the transmit WTRU) transmits information such as a scheduling assignment (SA) to first wireless device (the receive WTRU); see paragraphs 0053, 0055, and 0056, for example); and 
obtaining second side information from the first wireless device, the second side information comprising information about a resource allocation scheme used by the first wireless device (disclosed throughout; the first (receive) WTRU, once identifying the base pattern to use for transmission, performs the role of a transmit WTRU and transmits an SA indicating the base pattern to be used; see paragraphs 0053, 0055, and 0056, for example); 
determining, based at least in part on the second side information, one or more characteristics of the resource allocation scheme used by the first wireless device (disclosed throughout; as indicated in paragraphs 0053, 0055, and 0056, for example, the receive WTRU determines one or more characteristics of the resource allocation scheme used by the second device (the transmit WTRU); for example, the receive WTRU may determine a set of base patterns used for transmitting by the transmit WTRU); and adapting a transmitter behavior of the second wireless device based on the determined one or more characteristics of the resource allocation scheme used by the first wireless device (disclosed throughout; as indicated in paragraphs 0072, 0106, 0125, and 0126, for example, the first WTRU selects base patterns on which to transmit based on information from the measurements or SA of other WTRUs; the WTRU determines base patterns that are time-orthogonal to the patterns in use);
the first side information comprising an indication that the second wireless device uses a resource pattern of a pre-defined set of resource patterns of a plurality of predefined sets of resource patterns (disclosed throughout; as indicated in paragraph 0056, for example, the WTRU uses a base pattern which is one of a subset of base patterns, from the set of all base patterns); and 
each pre-defined set of resource patterns of the plurality of pre-defined sets of resource patterns comprising a different subset of all resource patterns available for use by the second wireless device (disclosed throughout; as indicated in paragraph 0056, for example, a transmitting WTRU is configured with one subset of base patterns, which is different from a subset assigned to other transmit WTRUs).
Tu does not explicitly disclose the limitation that the information also comprises an indication that one or more resources used by the second wireless device were scheduled by a network node using centralized resource allocation, the first side information being part of physical layer control information.  However, Xue is similar to Tu and Kim in describing methods for scheduling resources for communication between devices.  In Xue, the SA has a field indicating the mode with which the resources are scheduled.  For example, see the “Mode Indication” field in Table 3 on page 9, which indicates either mode 1 or mode 2.  Further, as indicated in Kim, the SA is side information that is part of physical layer control information multiplexed with a V2x message.  For example, see paragraph 0019 of Kim, which indicates that the SA may be transmitted as part of the PSCCH (physical sidelink control channel).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tu to transmit an indication of the mode in which the resources were scheduled (and thus indicating when the resources are scheduled by the network) as part of physical layer control information and within the SA as suggested by Xue.  The rationale for doing so would have been to enable “the receiver to perform a proper operation” as suggested by Xue in paragraph 0158, for example.  
To the extent that Tu, modified, does not explicitly indicate that the sidelink is used for “V2x” communications and that the information is multiplexed with a V2x message, this is known in the art.  Consider Park, for example, which discloses in paragraphs 0295-0296 that D2D includes V2X communication.  Further, in paragraph 0184, for example, Park further indicates that sidelink control information and/or scheduling assignment (SA) may be transmitted in a physical control channel such as the PSCCH.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tu, modified, to utilize the D2D transmissions for V2X communications as suggested by Park.  The 

Regarding claim 19: 
Tu discloses a first wireless device, comprising: 
one or more processors, the one or more processors configured to (see processor 118 of Figure 1B, for example): 
obtain first side information for a second wireless device, the first side information comprising information about a resource allocation scheme used by the second wireless device (disclosed throughout; a first wireless device (the receive WTRU) receives information such as a scheduling assignment (SA) or measurements; see paragraphs 0053, 0055, and 0056, for example); 
determine, based at least in part on the first side information, one or more characteristics of the resource allocation scheme used by the second wireless device (disclosed throughout; as indicated in paragraphs 0053, 0055, and 0056, for example, the receive WTRU determines one or more characteristics of the resource allocation scheme used by the second device (the transmit WTRU); for example, the receive WTRU may determine a set of base patterns used for transmitting by the transmit WTRU); 
adapt a transmitter behavior of the first wireless device based on the determined one or more characteristics of the resource allocation scheme used by the second wireless device (disclosed throughout; as indicated in paragraphs 0072, 0106, 0125, and 0126, for example, the first WTRU selects base patterns on which to transmit based on information from the ; and 
transmit second side information to at least the second wireless device, the second side information comprising information about a resource allocation scheme used by the first wireless device (disclosed throughout; the first (receive) WTRU, once identifying the base pattern to use for transmission, performs the role of a transmit WTRU and transmits an SA indicating the base pattern to be used; see paragraphs 0053, 0055, and 0056, for example); 
the first side information comprising an indication that the second wireless device uses a resource pattern of a pre-defined set of resource patterns of a plurality of predefined sets of resource patterns (disclosed throughout; as indicated in paragraph 0056, for example, the WTRU uses a base pattern which is one of a subset of base patterns, from the set of all base patterns); 
each pre-defined set of resource patterns of the plurality of pre-defined sets of resource patterns comprising a different subset of all resource patterns available for use by the second wireless device (disclosed throughout; as indicated in paragraph 0056, for example, a transmitting WTRU is configured with one subset of base patterns, which is different from a subset assigned to other transmit WTRUs); and 
the one or more processors being configured to determine, based at least in part on the first side information, the one or more characteristics of the resource allocation scheme used by the second wireless device comprise one or more processors configured to predict resources to be used by the second wireless device at a future time instance based on the resource pattern (disclosed throughout; the base patterns suggest future resource use (according to the pattern); see paragraphs 0053, 0055, and 0104, for example, which describe that the pattern indicates ; and
the one or more processors being configured to adapt the transmitter behavior of the first wireless device based on the determined one or more characteristics of the resource allocation scheme used by the second wireless device comprise one or more processors configured to avoid transmitting on resources that would interfere with one or more resources (disclosed throughout; see paragraphs 0125-0126, for example, which disclose that the WTRUs attempt to select time-orthogonal patterns relative to other WTRUs which will be transmitting in the future and based on the information received in the SA; these time-orthogonal patterns avoid the resources to be used by other WTRUs).
Tu does not explicitly disclose the limitations of the one or more processors being configured to determine, based at least in part on the first side information, the one or more characteristics of the resource allocation scheme used by the second wireless device comprise one or more processors configured to determine that one or more resources used by the second wireless device were scheduled by a network node using centralized resource allocation or the limitation that the adapting step comprises avoiding transmitting on resources that would interfere with one or more resources scheduled by the network node using centralized resource allocation.  However, Kim discloses two different D2D modes in paragraphs 0311-0318, mode 1 and mode 2.  Mode 1 is a centralized resource allocation scheme where the base station schedules the D2D resources and mode 2 is a distributed scheme where the UE selects the D2D resources.  Both modes are useful for different reasons.  For example, mode 1 is useful when a UE is within coverage of a base station to enable the network to manage the resource allocation and mode 2 is useful for a UE that is out of coverage to enable the UE to still communicate 
Tu does not explicitly disclose the limitation that the information also comprises an indication that one or more resources used by the second wireless device were scheduled by a network node using centralized resource allocation, the first side information being part of physical layer control information.  However, Xue is similar to Tu and Kim in describing methods for scheduling resources for communication between devices.  In Xue, the SA has a field indicating the mode with which the resources are scheduled.  For example, see the “Mode Indication” field in Table 3 on page 9, which indicates either mode 1 or mode 2.  Further, as indicated in Kim, the SA is side information that is part of physical layer control information multiplexed with a V2x message.  For example, see paragraph 0019 of Kim, which indicates that the SA may be transmitted as part of the PSCCH (physical sidelink control channel).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tu to transmit an indication of the mode in which the resources were scheduled (and thus indicating when the resources are scheduled by the network) as part of physical layer control information and within the SA as suggested by Xue.  The rationale for doing so would have been to enable “the receiver to perform a proper operation” as suggested by Xue in paragraph 0158, for example.  
multiplexed with a V2x message, this is known in the art.  Consider Park, for example, which discloses in paragraphs 0295-0296 that D2D includes V2X communication.  Further, in paragraph 0184, for example, Park further indicates that sidelink control information and/or scheduling assignment (SA) may be transmitted in a physical control channel such as the PSCCH.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tu, modified, to utilize the D2D transmissions for V2X communications as suggested by Park.  The rationale for doing so would have been to enable vehicles to exchange safety (and other) information with other nearby vehicles, pedestrians, and others.  

Regarding claims 4 and 22:
Tu discloses the limitations that adapting the transmitter behavior of the first wireless device based on the determined one or more characteristics of the resource allocation scheme used by the second wireless device comprises one or more of: 
avoiding transmitting on resources that would interfere with one or more resources of the resource allocation scheme used by the second wireless device; 
selecting one or more resource patterns that are compatible with the resource allocation scheme used by the second wireless device; and 
selecting a resource allocation scheme that is compatible with the resource allocation scheme used by the second wireless device (disclosed throughout; see paragraphs 0125-0126, for example, which disclose that the WTRUs attempt to select time-orthogonal patterns relative to other WTRUs which will be transmitting in the future and based on the information received in 

Regarding claims 6, 15, and 24:
Tu discloses the limitations that the first side information further comprises one or more of: 
an indication of a resource allocation algorithm used by the second wireless device; 
an indication of a resource pattern used by the second wireless device; 
an indication of one or more resources to be used by the second wireless device for a subsequent transmission at a future time instance (disclosed throughout; as indicated in paragraph 0055, for example, the second (transmit) WTRU sends at least the base pattern parameters in the SA (first side information), which indicates a resource pattern used by the second wireless device).  

Regarding claims 7 and 25:
Tu discloses the limitation of transmitting the second side information to at least a third wireless device (disclosed throughout; see paragraphs 0053, 0055, and 0056, for example, which describe transmitting the second side information (an SA) to neighboring devices (including a first and third wireless device).  

11 and 29:
Tu discloses the limitations that obtaining the first side information for the second wireless device comprises one or more of: 
receiving the first side information from the second wireless device; 
obtaining the first side information based on a resource mapping; and 
determining the first side information based on one or more predefined configurations (disclosed throughout; as indicated above, the first side information is at least received from the second wireless device as the SA message).

Regarding claim 13:
Tu discloses the limitations of transmitting the first side information to at least the first wireless device comprises transmitting the first side information to at least the first wireless device as part of a control message (disclosed throughout; as indicated above, the first side information is transmitted as part of an SA message, which is a control message).

Claims 5, 9, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0044729 to Tu et al in view of U.S. Patent Application Publication 2015/0327315 to Xue et al and U.S. Patent Application Publication 2017/0367059 to Park et al in view of U.S. Patent Application Publication 2010/0041388 to Kawasaki.

Regarding claims 5 and 23: 
Tu discloses the limitations of parent claims 1 and 19 as indicated above.  Tu does not explicitly disclose all the limitations of claims 5 and 23.  However, Kawasaki discloses the determining, based at least in part on the first side information, the one or more characteristics of the resource allocation scheme used by the second wireless device comprises determining that the second wireless device uses a random resource allocation scheme (disclosed throughout; see paragraphs 0087-0089, for example, which disclose that a node such as device 4 may receive side information from node 3 indicating that it is in controlled mode or from another device in ad hoc mode, but doesn’t detect the side information from either type of nodes in infrastructure mode (such as devices 1 and 2)); and
adapting the transmitter behavior of the first wireless device based on the determined one or more characteristics of the resource allocation scheme used by the second wireless device comprises transmitting using one or more resources without attempting to avoid transmitting on resources that would interfere with one or more resources of the resource allocation scheme used by the second wireless device (when the device is in this mode (ad hoc mode), the transmitter is adapted differently than when in infrastructure or controlled modes; in the ad hoc mode, the device transmits according to a contention-based mode where the device does not attempt to avoid resources used by the other devices (such as other ad hoc devices), but rather responds after the fact to a collision; see paragraphs 0087-0089, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tu to add an ad hoc mode for some devices as suggested by Kawasaki.  Such a system includes a mode for devices within range of a base station (infrastructure mode), a mode for devices out of the range of a base station, but within range of a device in infrastructure mode (controlled mode), and a mode for devices out of range of base station and infrastructure mode devices (ad hoc mode).  The rationale for doing so would have 

Regarding claims 9 and 27:
Tu discloses the limitations of parent claims 1 and 19 as indicated above.  Tu does not explicitly disclose all limitations of claims 9 and 27.  However, Kawasaki discloses the limitations that the first wireless device comprises a vehicular device engaged in device-to-device communication (disclosed throughout; as indicated in paragraph 0065 and Figures 1 and 7-10, the terminals 2-4 perform inter-vehicle communication with one another).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tu to explicitly utilize WTRUs that are vehicular devices as suggested by Kawasaki.  The rationale for doing so would have been to expand the market for the technology described in Tu by including other similar types of wireless devices such as the vehicular devices described in Kawasaki.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        December 16, 2021